



Exhibit 10.2


THIRD REFINANCING AMENDMENT dated as of October 20, 2017 (this “Amendment”), to
the Credit Agreement (as defined below) among Denali Intermediate Inc., as
Holdings (“Holdings”), Dell Inc., as the Company (the “Company”), Dell
International L.L.C. as a Borrower (“Dell International”), EMC Corporation as a
Borrower (“EMC” and, together with Dell International, the “Borrowers”), the
Lenders party hereto, Credit Suisse AG, Cayman Islands Branch, as Term Loan B
Administrative Agent and Collateral Agent (the “Term Loan B Administrative
Agent”) and JPMorgan Chase Bank, N.A., as Term Loan A/Revolver Administrative
Agent (the “Term Loan A/Revolver Administrative Agent” and, together with the
Term Loan B Administrative Agent, the “Administrative Agents”).


RECITALS
A.     Holdings, the Company, the Borrowers, the Lenders party thereto from time
to time and the Administrative Agents, are party to that certain Credit
Agreement dated as of September 7, 2016 (as amended by the First Refinancing and
Incremental Facility Amendment dated as of March 8, 2017, the Second Refinancing
Amendment dated as of October 20, 2017 and as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
B.     The Credit Agreement permits the Borrowers to obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment.
C.     On the Third Refinancing Amendment Effective Date (as defined below), the
Borrowers intend to (i) incur additional Term B Loans pursuant to Sections 2.21
and 9.02 of the Credit Agreement in an aggregate principal amount of up to
$5,000,000,000.00 (any such resulting Term B Loans, the “Refinancing Term B
Loans”) and (ii) use the proceeds of the Refinancing Term B Loans, together with
other funds available to the Borrowers, to repay all Term B Loans outstanding
immediately prior to the Third Refinancing Amendment Effective Date (the
“Original Term B Loans”) and accrued interest thereon and to pay fees and
expenses incurred in connection with the foregoing.
D.     Subject to the terms and conditions set forth herein, the Person party
hereto who has delivered a signature page as a Lender agreeing to provide
Refinancing Term B Loans (a “Refinancing Term B Lender”) has agreed to provide a
commitment (the “Refinancing Term B Commitment”) in an amount equal to
$5,000,000,000.00. Any Lender holding Original Term B Loans immediately prior to
the effectiveness of this Amendment is referred to herein as an “Existing Term B
Lender”.
E.    Credit Suisse Securities (USA) LLC, JPMorgan Chase Bank, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or




--------------------------------------------------------------------------------





related businesses may be transferred following the Third Refinancing Amendment
Effective Date), Barclays Bank PLC, Citigroup Global Markets Inc., Goldman Sachs
Bank USA, Deutsche Bank Securities Inc. and RBC Capital Markets are the joint
lead arrangers and joint bookrunners for this Amendment and the Refinancing Term
B Loans (the “Third Refinancing Amendment Arrangers”).
F.     In order to effect the foregoing, Holdings, the Company, the Borrowers
and the other parties hereto desire to amend the Credit Agreement, subject to
the terms and conditions set forth herein. This Amendment is a Refinancing
Amendment contemplated by Section 2.21 of the Credit Agreement to provide for
the Refinancing Term B Loans, which is subject to the approval of Holdings, the
Company, the Borrowers, the Administrative Agents and the Lender providing the
Refinancing Term B Loans. This Amendment will become effective only on the Third
Refinancing Amendment Effective Date.
AGREEMENTS
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrower, the Refinancing Term B Lenders and the Administrative Agents hereby
agree as follows:
ARTICLE I.
Refinancing Amendment
SECTION 1.01.    Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The rules of construction
specified in Section 1.03 of the Credit Agreement also apply to this
Amendment.SECTION 1.02.    Refinancing Term B Commitments. (a) Subject to the
terms and conditions set forth herein, on the Third Refinancing Amendment
Effective Date, the Refinancing Term B Lender agrees to fund a Refinancing
Term B Loan in a principal amount equal to $5,000,000,000.00.(b)    Subject to
the terms and conditions set forth herein, pursuant to Section 2.21 of the
Credit Agreement, effective as of the Third Refinancing Amendment Effective
Date, for all purposes of the Loan Documents, (i) the Refinancing Term B
Commitments shall constitute “Term Commitments” and “Other Term Commitments”,
(ii) the Refinancing Term B Loans shall constitute “Term Loans”, “Term B Loans”
and “Other Term Loans” and (iii) the Refinancing Term B Lender shall become an
“Additional Term Lender”, “Additional Lender”, a “Term B Lender”, a “Term
Lender” and a “Lender” and shall have all the rights and obligations of a Lender
holding a Term B Loan Commitment (or, following the making of a Refinancing
Term B Loan, a Term B Loan).


(c)    The Original Term B Loans of each Existing Term B Lender shall,
immediately upon the effectiveness of this Amendment, be repaid in full
(together with any unpaid fees and interest accrued thereon (including, unless
waived by such Existing Term B Lender, funding losses payable to any Existing
Term B Lenders pursuant to Section 2.16 of the Credit Agreement)) with the
proceeds of the Refinancing Term B Loans and other funds available to the
Borrowers. The Borrowers shall, on the Third Refinancing Amendment Effective
Date, pay to the Term Loan B Administrative Agent, for the accounts of the
Existing Term B Lenders, all interest, fees and other amounts accrued to the
Third Refinancing Amendment Effective Date with respect to the Original Term B
Loans.


        




--------------------------------------------------------------------------------





(d)    The obligation of the Refinancing Term B Lender to make Refinancing
Term B Loans on the Third Refinancing Amendment Effective Date is subject to the
satisfaction of the following conditions:




(i)Immediately before and after giving effect to the borrowing of the
Refinancing Term B Loans and the repayment in full of the Original Term B Loans,
(x) the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Third Refinancing Amendment
Effective Date, and the Refinancing Term B Lenders shall have received a
certificate of a Responsible Officer dated the Third Refinancing Amendment
Effective Date to such effect and (y) the representations and warranties set
forth in Section 2.01 shall be true and correct.


(ii)The Term Loan B Administrative Agent and the Refinancing Term B Lender shall
have received a favorable legal opinion of (i) Simpson Thacher & Bartlett LLP,
New York, Delaware and Texas counsel for the Loan Parties and (ii) Skadden,
Arps, Slate, Meagher & Flom LLP, special Massachusetts counsel for the Loan
Parties, in each case, covering such matters as the Administrative Agents may
reasonably request and otherwise reasonably satisfactory to the Administrative
Agents. The Borrowers hereby request each such counsel to deliver such opinion.


(iii)The Term Loan B Administrative Agent shall have received (i) a certificate
of good standing with respect to each of the Borrowers, the Company, Holdings
and the Guarantors and (ii) a closing certificate executed by a Responsible
Officer of each of the Borrowers, the Company and Holdings dated the Third
Refinancing Amendment Effective Date, substantially in the form of the closing
certificate delivered in connection with the Credit Agreement, certifying as to
the incumbency and specimen signature of each officer executing this Amendment
or any other document delivered in connection herewith on behalf of each of the
Borrowers, the Company and Holdings and attaching (A) a true and complete copy
of the certificate of incorporation of each of the Borrowers, the Company and
Holdings, including all amendments thereto, as in effect on the Third
Refinancing Amendment Effective Date, certified as of a recent date by the
Secretary of State of the state of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (i) above, (B) a true and complete copy of
the by-laws of each of the Borrowers, the Company and Holdings as in effect on
the Third Refinancing Amendment Effective Date and at all times since the date
prior to the date of the resolutions described in clause (C) below and (C) a
true and complete copy of resolutions duly adopted by the Board of Directors, of
each of the Borrowers, the Company and Holdings authorizing the execution,
delivery and performance of this Amendment and certifying that such resolutions
have not been modified, rescinded or amended and are in full force and effect.


(iv)The Term Loan B Administrative Agent shall have received a certificate of
the Company on behalf of each Loan Party (other than the Borrowers and
Holdings), dated the Third Refinancing Amendment Effective Date and executed by
a Responsible Officer of the Company, certifying that, except as otherwise
indicated therein, there have been no material amendments, supplements or
modifications since the Effective Date to the documents delivered on the
Effective Date pursuant to clauses (i) and (ii) of Section 4.01(d) of the Credit
Agreement.


(v)The Term Loan B Administrative Agent shall have received a Borrowing Request
in a form reasonably acceptable to the Term Loan B Administrative Agent
requesting that the Refinancing Term B Lenders make the Refinancing Term B Loans
to the Borrowers on the Third Refinancing Amendment Effective Date.






--------------------------------------------------------------------------------





(vi)The Term Loan B Administrative Agent shall have received a notice of
prepayment with respect to the Original Term B Loans setting forth the
information required by Section 2.11(f) of the Credit Agreement on the Third
Refinancing Amendment Effective Date.


(vii)The Term Loan B Administrative Agent and the Third Refinancing Amendment
Arrangers shall have received all documentation at least three Business Days
prior to the Third Refinancing Amendment Effective Date and other information
about the Loan Parties that shall have been reasonably requested in writing at
least 10 Business Days prior to the Third Refinancing Amendment Effective Date
and that the Administrative Agents or the Third Refinancing Amendment Arrangers
have reasonably determined is required by United States regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation Title III of the USA Patriot Act.


(viii)The Term Loan B Administrative Agent shall have received a certificate
from the chief financial officer of the Company certifying that the Company and
its Subsidiaries on a consolidated basis after giving effect to the transactions
contemplated hereby are Solvent.


(ix)The conditions to effectiveness of this Amendment set forth in Section 1.04
hereof (other than paragraph (b) thereof) shall have been satisfied.


(x)Each Loan Party shall have entered into a reaffirmation agreement, in form
and substance reasonably satisfactory to the Administrative Agents.


SECTION 1.03.    Amendment of Credit Agreement. Effective as of the Third
Refinancing Amendment Effective Date, the Credit Agreement is hereby amended as
follows:(i)    The following definitions are hereby added in the appropriate
alphabetical order to Section 1.01 of the Credit Agreement (or, to the extent
applicable, are hereby amended and restated in their entirety):


“Original Term B Loans” has the meaning assigned thereto in the Third
Refinancing Amendment.
“Refinancing Term B Loans” has the meaning assigned thereto in the Third
Refinancing Amendment.
“Third Refinancing Amendment” means the Third Refinancing Amendment to this
Agreement dated as of October 20, 2017, among Holdings, the Company, the
Borrowers, the Term B Lenders party thereto and the Administrative Agents.
“Third Refinancing Amendment Arrangers” means Credit Suisse Securities (USA)
LLC, JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Third
Refinancing Amendment Effective Date), Barclays Bank PLC, Citigroup Global
Markets Inc., Goldman Sachs Bank USA, Deutsche Bank Securities Inc. and RBC
Capital Markets.




--------------------------------------------------------------------------------





“Third Refinancing Amendment Effective Date” has the meaning assigned thereto in
the Third Refinancing Amendment.
“Third Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of October 20, 2017, among Holdings, the subsidiaries of
Holdings party thereto and the Term Loan B Administrative Agent.
(ii)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:
(a)amending and restating clause (a) in its entirety as follows:


“(a) with respect to any Term B Loan, (i) 1.00% per annum in the case of an ABR
Loan, or (ii) 2.00% per annum in the case of a Eurocurrency Loan,” and
(iii)    The definition of “Security Documents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the text “, the Third Refinancing
Amendment Reaffirmation Agreement” just before the text “and each other security
agreement” appearing in such definition.
(iv)    The definition of “Term B Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Term B Commitment” means, with respect to each Term B Lender, its obligation
to make a Refinancing Term B Loan to the Borrowers pursuant to the Third
Refinancing Amendment. On the Third Refinancing Amendment Effective Date the
initial aggregate principal amount of the Term B Commitments is
$5,000,000,000.00.”
(v)    The definition of “Term B Loan” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


““Term B Loan” means a Term B Loan made pursuant to clause (c) of Section 2.01,
a New Term B Loan made pursuant to the First Refinancing Amendment and a
Refinancing Term B Loan made pursuant to the Third Refinancing Amendment.”
(vi)    Clause (a) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:


“Subject to adjustment pursuant to paragraph (c) of this Section, the Borrowers
shall repay (i) Term A-2 Loan Borrowings on the dates and in the amounts set
forth on Annex I and (ii) Term Loan B Borrowings on the last day of each of
January, April, July and October (commencing on January 31, 2018) in the
principal amount of Term B Loans equal to (A) the aggregate outstanding
principal amount of the Term B Loans on the Third Refinancing Amendment
Effective Date (after giving effect to the




--------------------------------------------------------------------------------





Third Refinancing Amendment) multiplied by (B) 0.25%, in each case together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment; provided that if any such date is not a Business Day,
such payment shall be due on the preceding Business Day.”
(vii)    Clause (a)(i) of Section 2.11 of the Credit Agreement is hereby amended
and restated in its entirety as follows:


“(a)(i)    The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, without premium or penalty (subject
to the immediately succeeding proviso); provided that in the event that, on or
prior to the six month anniversary of the Third Refinancing Amendment Effective
Date, the Borrowers (i) make any prepayment of Term B Loans in connection with
any Repricing Transaction the primary purpose of which is to decrease the
Effective Yield on such Term B Loans or (ii) effect any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the Term B Loans, the Borrowers shall pay to
the Term Loan B Administrative Agent, for the ratable account of each of the
applicable Lenders, (x) in the case of clause (i), a prepayment premium of 1% of
the principal amount of the Term B Loans being prepaid in connection with such
Repricing Transaction and (y) in the case of clause (ii), an amount equal to 1%
of the aggregate amount of the applicable Term B Loans outstanding immediately
prior to such amendment that are subject to an effective pricing reduction
pursuant to such Repricing Transaction.”
(viii)    Section 5.10 of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:


“The Borrowers will use the proceeds of the Term B Loans, together with other
funds available to the Borrowers, on the Third Refinancing Amendment Effective
Date to repay in full all of the Original Term B Loans (as defined in the Second
Refinancing Amendment) together with all accrued and unpaid interest, fees and
other amounts due in respect thereof.”
SECTION 1.04.    Amendment Effectiveness. This Amendment shall become effective
as of the first date (the “Third Refinancing Amendment Effective Date”) on which
the following conditions have been satisfied:(a) The Administrative Agents and
the Third Refinancing Amendment Arrangers (or their counsel) shall have received
from (i) the Borrowers, (ii) Holdings, (iii) the Company, (iv) the Refinancing
Term B Lender and (v) the Administrative Agents, either (x) counterparts of this
Amendment signed on behalf of such parties or (y) written evidence satisfactory
to the Administrative Agents (which may include facsimile or other electronic
transmissions of signed signature pages) that such parties have signed
counterparts of this Amendment.
(b)    The conditions to the making of the Refinancing Term B Loans set forth in
Section 1.02(d) hereof (other than clause (ix) thereof) shall have been
satisfied.
(c)    The Borrowers shall have obtained Refinancing Term B Commitments in an
aggregate amount equal to $5,000,000,000.00. The Borrowers shall have paid in
full, or substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Section 1.04 shall pay in full (i) all of
the Original Term B Loans, (ii) all accrued and unpaid fees and interest with
respect to the




--------------------------------------------------------------------------------





Original Term B Loans and (iii) to the extent invoiced, any amounts payable to
the Persons that are Existing Term B Lenders immediately prior to the Third
Refinancing Amendment Effective Date pursuant to Section 2.16 of the Credit
Agreement, in each case, with such payments to be made with the cash proceeds of
the Refinancing Term B Loans to be made on the Third Refinancing Amendment
Effective Date and other funds available to the Borrowers.
(d)    The Administrative Agents and the Third Refinancing Amendment Arrangers
shall have received, in immediately available funds, payment or reimbursement of
all costs, fees, out-of-pocket expenses, compensation and other amounts then due
and payable in connection with this Amendment, including, to the extent invoiced
at least one Business Day prior to the Third Refinancing Amendment Effective
Date, the reasonable fees, charges and disbursements of counsel for the
Administrative Agents and the Third Refinancing Amendment Arrangers.
(e)    The Borrowers shall have paid to the Third Refinancing Amendment
Arrangers the fees in the amounts previously agreed in writing to be received on
the Third Refinancing Amendment Effective Date.
The Term Loan B Administrative Agent shall notify the Borrowers, the Refinancing
Term B Lenders and the other Lenders of the Third Refinancing Amendment
Effective Date and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the amendment effected hereby shall not become effective and the
obligations of the Refinancing Term B Lenders hereunder to make Refinancing
Term B Loans will automatically terminate, if each of the conditions set forth
or referred to in Sections 1.02(d) and 1.04 hereof has not been satisfied at or
prior to 5:00 p.m., New York City time, on October 20, 2017.
ARTICLE II.
Miscellaneous
SECTION 2.01.    Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, including the Refinancing Term B Lenders, and the Administrative
Agents that, as of the Third Refinancing Amendment Effective Date and after
giving effect to the transactions and amendments to occur on the Third
Refinancing Amendment Effective Date, this Amendment has been duly authorized,
executed and delivered by each of Holdings and the Borrowers and constitutes,
and the Credit Agreement, as amended hereby on the Third Refinancing Amendment
Effective Date, will constitute, its legal, valid and binding obligation,
enforceable against each of the Loan Parties in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.(b)    The representations and warranties of each Loan Party set forth
in the Loan Documents are, after giving effect to this Amendment on such date,
true and correct in all material respects on and as of the Third Refinancing
Amendment Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties were true
and correct in all material respects as of such earlier date).
(c)    After giving effect to this Amendment and the transactions contemplated
hereby on the relevant date, no Default or Event of Default has occurred and is
continuing on the Third Refinancing Amendment Effective Date.
        




--------------------------------------------------------------------------------





(d)    On the Third Refinancing Amendment Effective Date, immediately after the
consummation of the transactions contemplated under this Amendment to occur on
the Third Refinancing Amendment Effective Date, the Company and its Subsidiaries
are, on a consolidated basis after giving effect to such transactions, Solvent.
SECTION 2.02.    Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Third
Refinancing Amendment Effective Date. Nothing herein shall be deemed to
establish a precedent for purposes of interpreting the provisions of the Credit
Agreement or entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply to
and be effective only with respect to the provisions of the Credit Agreement and
the other Loan Documents specifically referred to herein.(b)    On and after the
Third Refinancing Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import, and each reference to the Credit Agreement, “thereunder”, “thereof”,
“therein” or words of like import in any other Loan Document, shall be deemed a
reference to the Credit Agreement, as amended hereby. This Amendment shall
constitute a Refinancing Amendment entered into pursuant to Section 2.21 of the
Credit Agreement and a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.


SECTION 2.03.    Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York. The provisions
of Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment
to the same extent as if fully set forth herein.SECTION 2.04.    Costs and
Expenses. The Borrowers agree to reimburse the Administrative Agents and the
Third Refinancing Amendment Arrangers for their reasonable out of pocket
expenses in connection with this Amendment and the transactions contemplated
hereby, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agents and the Third
Refinancing Amendment Arrangers.SECTION 2.05.        Counterparts. This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of any executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
hereof.SECTION 2.06.        Headings. The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 
DENALI INTERMEDIATE INC.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
DELL INC.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
DELL INTERNATIONAL L.L.C.
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary
 
 
 
 
 
 
 
EMC CORPORATION
 
 
 
 
BY
/s/ Janet M. Bawcom
 
 
NAME: Janet M. Bawcom
 
 
TITLE: Senior Vice President and Assistant Secretary





--------------------------------------------------------------------------------





 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender, Term Loan B Administrative Agent and
Collateral Agent
 
 
 
 
BY
/s/ Judith E. Smith
 
 
Name: Judith E. Smith
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
BY
/s/ D. Andrew Maletta
 
 
Name: D. Andrew Maletta
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Term Loan A/Revolver
Administrative Agent
 
 
 
 
BY
/s/ Bruce S. Borden
 
 
Name: Bruce S. Borden
 
 
Title: Executive Director



